Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Examiner previously made a Double patenting rejection in the Action dated 4/17/20.  Applicant argued that the amendments obviated the rejection.  Examiner disagrees.  As discussed further below, the free movement of the spring member is not a movement that requires relative movement between the spring and the razor.  As such, the amendments do not obviate the double patenting rejection.  For purposes of clarity the double patenting rejection is repeated below.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of related publication USPGPUB 20190369565, and claims 1 and 11 of related publication USPGPUB 20190366573. 
The claims at issue are either identical or not patentably distinct from each other.  The tables below list all of the limitations of each of the Claims of the present Application and adjacent thereto list the corresponding limitations as they are found in the related applications.
 Because all of the limitations of Claims 1 and 5 are either substantially identical or patentably indistinguishable from the corresponding limitations of the related Applications, Claims 1 and 5 are rejected under a nonstatutory double patenting rejection.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190152077, Kim.
Regarding Claims 1-11 and 13-15, Kim discloses a razor fig. 2A, 100) comprising a loop shaped spring member (40) having overlapping end portions (See annotated fig. 2A below) wherein the overlapping end portions each comprise a respective distal end that moves freely (the overlapping end portions of the spring pointed to below move freely at least in the directions of the dashed arrows below when the free ends of the spring are flexed), wherein per Claim 2, said overlapping end portions comprise distal ends (of the spring member), wherein per Claim 3 said loop shaped spring member from each other (See annotated fig. 2A below),  wherein per Claim 8, wherein said distal ends are not permanently attached to any portion of the razor (because the spring has parts thereon which are moveable within the razor assembly at least one of the distal ends is not directly supported on the razor, as this limitation is best understood; and because the spring as a whole is removably connected to said razor assembly), wherein per Claim 9, said loop shaped spring member is not permanently attached to said assembly having said movable member assembly (because the spring has parts thereon which are moveable within the razor assembly at least one of the distal ends is not directly supported on the razor, as this limitation is best understood, and because the spring as a whole is removably connected to said razor assembly), wherein per Claim 10, said loop shaped spring member moves freely in said movable member assembly (since at least parts of the spring member move freely within the assembly), wherein per Claim 11, said retarding structure comprises a curved profile (fig 2B annotated below), wherein per Claim 13, said retarding structure extends out from a circumference of said loop spring member (fig 2A-B), wherein per Claims 14 and 15, said loop shaped spring member is a substantially closed loop (fig 2A), and said loop shaped spring member comprises a ring shape (fig 2A).
Regarding Claims 20-21, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim also includes one of said distal ends (top distal end) moving along an inner periphery of said loop shaped spring member (since the top of the spring can be considered an inner periphery of the spring) and per Claim 21, one of said distal ends (bottom distal end) moves along an outer periphery of .


    PNG
    media_image7.png
    900
    888
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    655
    898
    media_image8.png
    Greyscale


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3593416, Edson. 
Regarding Claims 1 and 19, Edson discloses a razor (fig. 2; abstract) comprising a cartridge (11); a handle (10) coupled to said cartridge (fig 2); a loop shaped spring member (31) disposed in an assembly (16), said spring member having overlapping end portions (top and bottom of the spring, overlap in that they are aligned with one another spatially), wherein per Claim 15, said loop shaped spring member is comprised of flat wire (fig 2, and col. 3, 5-10), wherein the overlapping end portions each comprise a respective distal end that moves freely (Examiner notes that because the end portions of the spring move when the razor is moved, the spring ends move freely; the Claim does not require that the spring ends move relative to another part of said shaver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 12, Kim discloses all the limitations of Claim 11 as discussed above. 
Kim includes the curved profile comprising a knob (since the part of the spring that comprise the curved profile can be considered a knob).
Kim lacks a radius of curvature of said knob being between 0.5 mm to about 4 mm.
It would have been an obvious matter of design choice to have a radii of curvature of the knob be between about 1 mm to about 12 mm, in order to have a knob of a resilient member that can fit within the smaller space of a razor body, which razor interiors are known to be smaller, handheld sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 16-17, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened, and a radius of curvature between about 1 mm to about 12 mm.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20100132204, Brown. 
Regarding Claim 18, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member being comprised of a stainless steel.
Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to allow the pivotal connection to be resilient in nature and to thus allow the user to have greater control over the razor during a shaving operation (par 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by having the spring of Kim be biased via a stainless steel spring assembly in order to allow the user to have greater control over the razor during a shaving operation, as taught by Brown.

Response to Arguments
Applicant's arguments filed 10/16/20, with respect to the double patenting rejections have been considered and are not persuasive.  
Applicant's arguments filed 10/16/20, with respect to the 35 USC 102 rejections over Kim and Edmonds have been fully considered but they are not persuasive. With regard to the rejections in view of Kim, Applicant contends that Kim lacks the free ends of the spring moving freely.  Examiner disagrees.   As noted in the rejection in the present Action in view of Kim, the free ends of the spring shown in the annotated figure move freely in the direction of the arrows in the annotated figure.  Due to the structure of the coil spring when the legs flex the portions pointed to in the figure also flex, and thus move. With regard to the rejection in view of Edmonds, Applicant contends that the free ends of the spring of Edmond do not move freely, since the parts are rigidly attached to the razor.  Examiner notes that the Claim does not require relative movement between the parts and the razor.  Thus, since the parts move with the razor, when the razor is moved the parts are removed freely.  
Applicant’s arguments, see Remarks, filed 10/16/20, with respect to the rejection(s) of claims 8-9 and 11-12 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s arguments, see Remarks, filed 10/16/20, with respect to the rejection(s) of claims 1-11 and 13-15 under 35 USC 102 over Royle have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However after further consideration Claim 11 is rejected in view of Kim.  Applicant argues that the amendments to the Claims obviate the double patenting rejections.  Examiner disagrees.  As noted above, the free movement of the spring member is not a movement that requires relative movement between the spring and the razor.  Rather, the free movement of the spring ends ca be achieved by simply moving the razor to which the spring is attached.   As such, the amendments do not obviate the double patenting rejection.  Examiner acknowledges Applicant’s willingness to file a terminal disclaimer if necessary. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/14/2021